Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 09/03/2021 has been entered. Claims 3 – 4 have been cancelled. Claims 1 – 2 and 5 – 17 remain pending. Claims 9 – 17 are withdrawn from consideration. Therefore, claims 1 – 2 and 5 – 8 are under examination. The limitations of cancelled claims 3 and 4 have been placed in independent claim 1. 
The amendment to claim 8 has overcome the previous rejection under 112(b). The rejection is withdrawn. 

Applicant’s amendments to claim 1 have overcome the previous rejection under 102(a)(1) in view of Anthony (GB2532704A) of claims 1 – 7.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 in view of Anthony (GB2532704A) and Afanas (RU2558026) of claims 1 – 2 and 5 – 8.



Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1 – 2 and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (GB2532704A) in further view of Afanas (RU2558026, using espacenet translation)

Regarding claims 1 – 2 and 8, Anthony teaches a ceramic sandwich panel and a method of making it via additive manufacturing [Title, Abstract]. Anthony teaches that the ceramic sandwich panel has a solid layer [Fig 1, labeled “1”] (interpreted as the first material) and a coating layer [Fig 1, labeled “4”] (interpreted as the second material). Anthony further teaches that a porous lattice structure is provided between and connected to the solid layer [Fig 1, labeled “2” and “3”] (meeting the claimed limitation of “providing the first material at a connection point with a grid structure”). 
Anthony teaches the solid layer (interpreted as the first material as claimed) is a metal layer, meeting the claimed limitation that the first material is a metallic material, as claimed in claim 2, and that the coating layer (interpreted as the second material as claimed) is a ceramic, meeting the claimed limitation that the second material is a ceramic material [page 3, paragraph 1,3 and Fig 1]
The solid layer and porous lattice structure of Anthony are produced via additive manufacturing to form a continuous boundary [page 3, paragraph 1; Fig 1] (meeting the claimed limitation of “wherein the grid structure is produced with an additive production method”). 
Anthony teaches that the use of a porous lattice structure is used between the ceramic layer and metal (solid) layer in order to reduce the stress induced by different thermal expansions of the different material (meeting the claimed limitation of “wherein in the grid structure is formed in such a manner that tensions in the material compound are at least partially compensated by the grid structure”) [page 3, paragraph 2 – 4]


Anthony teaches that the coating layer is either plasma sprayed or additively manufactured onto the porous lattice structure to form the sandwich panel (i.e. material compound as claimed), but does not explicitly teach that the coating layer is soldiered to the grid structure. 

Afanas teaches a method for soldering a porous structure to a substrate while maintaining the porosity of the porous material [0002]. Afanas further teaches that the method can be used for sealing the ends of the blades of gas turbine engines as well as the manufacture of gas turbine engines and specifically for the hot sections of gas turbine engines [0001, 0036]. Afanas further teaches that the soldering is done with a mixture of soldering powder and organic binder (meeting the claimed solder/binder mixture) [0011] and that the porous material is impregnated by no more than 500 microns (meeting the claimed limitation of infiltrating the grid structure as claimed in claim 8) [0010]. Afanas further teaches that the solders used are dependent upon the materials that must be bonded [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of making a ceramic sandwich panel as taught by Anthony and substituted the method of attaching the coating layer via heat spraying or additive manufacturing, with the method of soldering a porous structure to a substrate, as taught by Afanas. Given that both Anthony and Afanas are in the same field of endeavor, that is, creating structures for the hot gas environment of gas turbine KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Regarding claims 5 – 6, Anthony teaches the invention as applied above in claim 1. Anthony teaches that the solid layer is produced with additive manufacturing and immediately after, the porous lattice structure is also produced by the additive manufacturing to form a continuous boundary (meeting the claimed limitation that the first material is produced with additive manufacturing (claim 5)) and the claimed limitation that the grid structure and first material are produced in the same method to create a composite component (claim 6)) [page 5, claim 1; Fig 1]. 

 Regarding claim 7, Anthony teaches the invention as applied above in claim 1. Anthony teaches that the ceramic sandwich panel is used for high temperature [title] and specifically “high temperature propulsion environments” [page 1, abstract], meeting the broadest reasonable interpretation of “part of a gas turbine, or a part of a gas turbine upon which hot gas acts”.


Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 

Applicant argues that claim 1 requires soldering while Anthony does not teach soldering the second material to the grid structure. However, the rejection of claim 1 is now Anthony (GB2532704A) in further view of Afanas (RU2558026, using espacenet translation). While Anthony teaches hot spraying 

Applicant argues that Anthony does not teach or reasonably suggest that the solid layer and porous lattice structure have the same material and that because additive manufacturing allows for using different material in each layer, the solid layer and porous lattice structure having the same material would not be inherent. However, the rejection was not based on the conclusion that Anthony would necessarily have the same material for the solid layer and porous lattice structure, therefore, applicant’s arguments are not found persuasive. MPEP 2112 states that “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103”. (emphasis added). Anthony acknowledges that both the solid layer and porous layer structure are made of metal given that Anthony discusses the drawbacks of metal foam (such as lack of controllable structure and attaching to the metal sheet) [page 1, 5th paragraph] and also states that additive manufacturing is used to produce both layers with a continuous boundary between the two structures [Fig 1]. Anthony also does not state that the porous layer structure and solid layer must be a different material to achieve the invention and therefore, implies that the material used are the same given that by default a person of ordinary skill in the art would reasonably expect the two to be the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738